EVERETT, Judge.
On April 5, 1972, Donald Kaufman was granted a divorce from Janice Kaufman by judgment of The Family Court in and for the Parish of East Baton Rouge. The only issue now is the custody of the minor children which was granted to the wife. The children are Donald Kaufman, Jr., born November 8, 1964, Monica Kaufman, born November S, 1965, and Joseph Kaufman, born September 7, 1967. The testimony is clear that Mrs. Kaufman removed these children from the domicile of the home in New Orleans and moved them to' Los An-geles, California.
At the same time, she admitted that she lived freely and in open adultery with a person by the name of Charles Morgan in the presence of these children from October, 1970 until January of 1971. Then they returned to Baton Rouge, Louisiana, where they moved into the home of Mr. Morgan’s mother, along with the children, and remained there until long after January of 1971. The District Court has seen fit to allow these children to remain in the custody of their mother.
We reverse this decision. The children ought to be returned to the father.
The facts reveal that Mrs. Kaufman has lived in open adultery and open concubinage with Charles Morgan for several months in the vicinity of these children. In addition to this, she had these children transported to California to be in the custody of her mother while she continued to live in concubinage with Mr. Morgan in Louisiana. The children were finally returned to Louisiana but once again exposed to the same harmful atmosphere.
Here is a situation where the husband obtained a divorce upon the ground of adultery of the wife. There is no evidence that there is any indication that he is not a capable parent.
Therefore, the decision of the Family Court is reversed and the custody of the children, Donald Kaufman, Jr., Monica Kaufman and Joseph Kaufman, is granted unto the father, Donald Kaufman. Morris v. Morris, La.App., 152 So.2d 291 (1963).
All costs to be paid by the plaintiff-ap-pellee.
Reversed.